13-4201-cv
     Seneca Ins. Co. v. Everest Reinsurance Co.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of October, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                RAYMOND J. LOHIER, JR.,
 8                CHRISTOPHER F. DRONEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       SENECA INSURANCE COMPANY, INC.,
13                Plaintiff-Appellant,
14
15                    -v.-                                               13-4201-cv
16
17       EVEREST REINSURANCE COMPANY,
18                Defendant-Appellee.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        BARRY SARETSKY, Saretsky Katz
22                                             Dranoff & Glass, LLP, New York,
23                                             New York.
24
25       FOR APPELLEE:                         DAVID L. PITCHFORD (with Daniel
26                                             S. Brower on the brief),
27                                             Pitchford Law Group LLC, New
28                                             York, New York.

                                                  1
 1
 2        Appeal from a judgment of the United States District
 3   Court for the Southern District of New York (Forrest, J.).
 4
 5        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 6   AND DECREED that the judgment of the district court be
 7   AFFIRMED.
 8
 9        Seneca Insurance Company, Inc. (“Seneca”) appeals from
10   the judgment of the United States District Court for the
11   Southern District of New York (Forrest, J.), granting
12   summary judgment in favor of defendant-appellee Everest
13   Reinsurance Company (“Everest Re”). Seneca provided $5
14   million in liability insurance to the Kentucky Lottery
15   Corporation (“KLC”), with a $5 million self-insured
16   retention. When judgments were rendered against KLC in an
17   action by two former employees, Seneca paid and in turn
18   sought coverage from Everest Re, which denied coverage.
19
20        The district court ruled that the interest amounts
21   included in the judgments entered against KLC were properly
22   considered “interest on a judgment,” which under the
23   reinsurance terms is not a covered loss. For that reason,
24   the $5 million loss that triggers Everest Re’s obligation to
25   pay had not been reached. We assume the parties’
26   familiarity with the underlying facts, the procedural
27   history, and the issues presented for review.
28
29        “We review de novo an order granting summary judgment.”
30   ReAmerica, S.A. v. Wells Fargo Bank Int’l, 577 F.3d 102, 105
31   (2d Cir. 2009). Upon such review, we find that the district
32   court properly granted summary judgment to Everest Re.
33
34        For the reasons stated in the Decision and Order of the
35   district court, and finding no merit in Seneca’s other
36   arguments, we hereby AFFIRM the judgment of the district
37   court.
38
39                              FOR THE COURT:
40                              CATHERINE O’HAGAN WOLFE, CLERK
41




                                  2